IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                                  May 14, 2013 Session

            STATE OF TENNESSEE v. CLAY STUART GREGORY

                 Appeal from the Circuit Court for Humphreys County
                         No. 12005, George C. Sexton, Judge


               No. M2012-00546-CCA-R3-CD - Filed November 25, 2013


The Defendant-Appellant, Clay Stuart Gregory, was convicted by a Humphreys County jury
of aggravated robbery, first degree felony murder, and premeditated first degree murder. The
first degree murder convictions merged into a single conviction for which the trial court
sentenced the Defendant to life in prison. The trial court then sentenced the Defendant to
eight years for aggravated robbery to be served concurrently to his life sentence. On appeal,
the Defendant argues: (1) the evidence is insufficient to sustain his convictions; (2) the trial
court erred when it refused to grant the Defendant’s recusal motion; and (3) the trial court
improperly denied the Defendant’s motion to suppress. Upon review, we affirm the trial
court’s judgments.

  Tenn. R. App. P. 3 Appeal as of Right, Judgments of the Circuit Court Affirmed

C AMILLE R. M CM ULLEN, J., delivered the opinion of the court, in which R OBERT W.
W EDEMEYER and R OGER A. P AGE, JJ., joined.

Michael J. Flanagan (at trial), William D. Massey and Joseph A. McClusky (on appeal).

Robert E. Cooper, Jr., Attorney General and Reporter; Brent C. Cherry, Senior Counsel;
Dan M. Alsobrooks, District Attorney General; and Margaret F. Sagi and Lisa Donegan,
Assistant District Attorneys General, for the Appellee, State of Tennessee.

                                          OPINION

        This appeal stems from the shooting death of Eddie Lucas on Thanksgiving morning,
November 26, 2009. Mr. Lucas was found by his wife, Rachel Lucas, sitting on the couch
in his home office with two gun shot wounds to the chest. The Defendant was implicated
in the murder, and subsequently indicted by the Humphreys County Grand Jury.
       Pretrial Motions. Prior to trial, the Defendant filed a motion to suppress evidence
seized from the search of his Toyota Tacoma truck, asserting that the truck was illegally
seized and searched prior to the issuance of a warrant and that the warrant obtained was
faulty because it did not establish probable cause sufficient to justify the search.

        At the May 9, 2011 motion to suppress hearing, Chief of Police David Daniel testified
that on the day of the Defendant’s arrest at his parents’ home, Sheriff Chris Davis informed
him that he smelled a strong odor of marijuana coming from the Defendant’s vehicle and that
as he approached the vehicle, he “noticed that as well.” He further testified that “you didn’t
have to get close to the vehicle to smell [the marijuana]. It was some strong marijuana. . .
. There was no doubt in my mind that is was marijuana.” He explained that he originally
approached the truck because he was concerned that “if this was truly involved in a homicide
could there be an injured person in the vehicle, another person in the vehicle.” He was
concerned about safety. When he looked in the window of the truck, he noticed a lot of
clutter and saw a black gun case and a shotgun lying beside it. He stated that it he could
clearly see inside the truck without sticking his head inside or using a flashlight. He
discussed the situation with Sheriff Davis, and the two decided to secure the truck in the
Waverly Police Department sally port, a secure garage area beside the police department.
He explained that he “took the keys, rolled up the windows, put the keys in the seat and
closed the door, that was it. . . . [M]e nor anybody else that I know actually went through the
vehicle.” He called a wrecker service, had the truck towed to the sally port and unloaded,
and put police line tape around it to ensure it was not touched. He opined that because he
smelled the marijuana in the truck, he would have been able to search it at that moment, but
he decided not to search it because he did not “want to take a chance messing anything up
on a marijuana search when that vehicle was tied to – potentially tied to a homicide.” He
explained that in these types of serious cases, “it’s been basically standard procedure to
secure it well, keep it under lock and key and apply for a search warrant.” On cross-
examination, he reiterated that he secured the vehicle, but he did not “lift anything up or
touch anything inside of the vehicle.” He opined that it would have been “poor police work”
to leave the truck at the Gregory home and that it was much safer to secure it at the sally port.
He conceded that he made no effort contact a judge on Thanksgiving Day, the day of the
arrest, to apply for a search warrant.

       Sheriff Chris Davis likewise testified about the strong odor of marijuana coming from
the Defendant’s truck. He stated that he immediately recognized it as marijuana, and told
Chief Daniel about the smell. He testified that they walked over to the truck and looked in
the windows, which were down, and saw a shotgun and a gun case in the back seat area. He
explained that he did not open the doors, but viewed the gun from outside of the truck. On
cross-examination, Sheriff Davis also conceded that he did not attempt to contact a judge on
the day of the arrest to secure a search warrant. He stated that he had no recollection of being

                                               -2-
in the Defendant’s truck at any point. On redirect, Sheriff Davis opined that he “absolutely”
had probable cause to search the truck on the scene when he smelled marijuana coming from
it.

       Agent Joe Craig of the Tennessee Bureau of Investigation testified that he obtained
a search warrant on November 27, 2009, for the Defendant’s Toyota Tacoma pickup truck.
He executed the search warrant later that day and seized a 12-gauge shotgun, a black plastic
gun case, binoculars, outdoor gear, clothing, paperwork and notes, and marijuana. On cross-
examination, he acknowledged that he did not attempt to contact a judge on November 26,
2009, the day of the Defendant’s arrest. He also acknowledged that his affidavit for the
search warrant did not include any reference to marijuana.

        Clyde Gregory, the Defendant’s brother, testified that he saw Sheriff Davis get inside
of the Defendant’s truck while it was parked at his parents’ home. He explained that Sheriff
Davis asked him if the Defendant had any guns, to which Mr. Gregory responded yes, and
then the Sheriff “walked over [to the truck] and opened the passenger side – I mean the
driver’s side of the truck and started looking through the clothes and stuff.” On cross-
examination, Mr. Gregory stated that he did not smell marijuana coming from the truck, but
he further acknowledged that he was not in a position to smell it had it been there. He stated
that Sheriff Davis commented that the truck “smelled like pot. And I commented – after I
think about it the more it smelled like somebody had been living in the truck, not pot.” He
testified that he was certain he saw Sheriff Davis go into the truck, and estimated that he
searched though the truck for three to four minutes.

      Following the hearing, the trial court made oral findings and denied the Defendant’s
motion. The court stated in relevant part:

       Let’s think about what we got. We know for a fact that Eddie Lucas is dead.
       We have at least probable cause, if not almost a sure thing, that the killer was
       Stuart Gregory. He was identified. And, apparently, not only did law
       enforcement know it, was pretty sure about it, apparently half of New
       Johnsonville knew it and was pretty sure about it.

       We knew Mr. Lucas was killed with some type of weapon. They obviously
       had reason to believe that the [D]efendant might be armed. And, obviously,
       he’s killed somebody so he is dangerous.

       They know almost beyond a reasonable doubt what type of vehicle or the
       vehicle they’re looking for. . . . They know it’s [the Defendant]’s vehicle.
       They find the vehicle. It’s registered to [the Defendant]. They take [the

                                             -3-
       Defendant] into custody. And whether Sheriff Davis went into the vehicle or
       not is irrelevant.

       This court’s of the opinion he had probable cause at that point in time to search
       the vehicle for evidence of a crime, for weapons or anything else that might be
       available in this murder investigation. It could’ve been searched right there.
       Not only did they have probable cause to search the vehicle, they had [exigent]
       circumstances. The testimony – they had double probable cause. They had
       probable cause to search for evidence of a crime, weapons, et cetera, and they
       had probable cause because the sheriff and Chief Daniel both testified there
       was a strong odor of marijuana coming from the vehicle.

       The court denied the Defendant’s motion to suppress, concluding that the truck was
not subject to an illegal search and that the warrant obtained was based upon probable cause.
At that point, defense counsel made an oral motion for the judge to recuse himself, stating:
“I think the court knows that I have to now file a motion for the court to recuse itself. You
can’t act as a 13th juror based on the comments made today about overwhelming evidence
that he’s a killer.” The court denied the motion, and the Defendant renewed that motion in
writing on June 13, 2011.

      Trial. The following proof was adduced at trial. Rachel and Eddie Lucas lived at 436
River Oaks Drive in New Johnsonville, Tennessee. The couple began dating in 1975, and
married in 1976. Mr. Lucas started his own construction company in 1963, and Mrs. Lucas
became involved in the business after the two married. Mr. Lucas built their home on River
Oaks Drive, which they moved into in 1997 and lived in together until the time of Mr.
Lucas’s death in 2009.

        Mrs. Lucas testified that she had known the Defendant for over thirty years. The two
originally met when the Defendant dated one of her best friends in high school, Ann Reeves.
The Defendant left New Johnsonville for a time, and Mrs. Lucas did not see the Defendant
again until 1998 when he “stopped by” the Lucas residence. He told Mrs. Lucas that “he was
in the military and he had a couple of girls and he was married.” He returned to town again
in 2008 for a high school class reunion. He called Mrs. Lucas in October 2009 in an attempt
to reconnect with Ann Reeves. Mrs. Lucas testified that he “called to say hello and wanted
to know if we ever see Ann, his old girlfriend, my best friend since tenth grade, anymore and
I told him that we do. . . . [H]e kept asking more and more about her and when I was going
to see her next.”

       Mrs. Lucas testified that the Defendant came by her home on November 1, 2009, and
“said he wanted Ann’s [phone] numbers and her address.” He stayed for approximately 30

                                              -4-
to 45 minutes and used Mr. Lucas’s computer located in his office to find the address and get
directions. Mrs. Lucas stated that Mr. Lucas was “[a]nnoyed” that the Defendant was at their
home. The next encounter Mrs. Lucas had with the Defendant was November 26, 2009 in
the early morning hours of Thanksgiving Day. Mr. Lucas had gone to bed early, as was his
routine, while Mrs. Lucas was “sitting on the sofa in the den half asleep watching an old
movie.” She testified that she was awakened by “really loud knocking on the side door” of
her home at 12:30 a.m. She turned off the television and sat quietly hoping that “whoever
it was would go away.”

       After a few minutes, she heard the front doorbell ring and decided to look outside to
see who was there. She testified that she looked out the office window and “the motion
detector light had [come] on from his movement and clearly there sat [the Defendant]’s
truck.” Mrs. Lucas decided to get ready for bed, and then she returned to look out the
window to see if the Defendant was still outside. She testified:

       I was just curious and annoyed and so I crept down the hall and put just an
       eyeball, just my – like the side of my face just around the door facing to see if
       there was anybody on that side porch and then I saw him standing there. . . .
       [the Defendant] standing on my side porch. . . . I could see his profile and his
       tall self looking in the door. I clearly saw the outline of his face. It wasn’t like
       it was broad daylight . . . but it was clearly him[.]

Mrs. Lucas explained that she was annoyed but not afraid, and decided to go to bed without
telling Mr. Lucas about the Defendant. She stated that “[the Defendant] was just a nuisance
and I just thought he’ll go away so I just didn’t bother Eddie with it.”

        On Thanksgiving morning Mr. Lucas woke up to begin his day around 4:00 a.m., as
was his routine. Mrs. Lucas testified that she told Mr. Lucas “that [the Defendant] had been
banging on the side door and ringing the front doorbell but I didn’t let him in. . . . I told him
that I was afraid he might still be out there, I didn’t know.” She stated that Mr. Lucas walked
down the hall to look, and when he returned she “knew that [the Defendant] was still out
there.” She testified that she then slept soundly until 9:00 a.m. when she was suddenly
awakened:

       I was sound asleep and all of the sudden I heard bang, bang, so I immediately
       jumped out of bed; and as I was jumping out of the bed the clock was right in
       front of me and it was [nine] o’clock.

       ...



                                               -5-
       And I was thinking to myself, those are slamming doors, they must be fighting.
       It sounded like gunshots. It can’t be gunshots, it just can’t be gunshots.

       ...

       I just ran as fast as I could into the closet and threw on a robe because – and
       then I slid on my shoes and then I went running through the door to the hall
       and I got to the side entry door and it was closed. So I opened the side entry
       door and straight in front of me through the clear glass oval window stood [the
       Defendant]. So I’m just looking at him and I’m thinking that’s [the
       Defendant], where’s Eddie . . . and I’m getting more nervous and I’m thinking
       it just couldn’t have been gunshots, where’s Eddie.

       ...

       And I got a little closer to [the Defendant] and he’s just standing there and he’s
       got his hand on the doorknob closing the door and then he goes like this
       (demonstrating) with his shoulder like it hurt or something and his – I could
       see his – I couldn’t see his whole face but I saw the side of his head and his
       profile and his hand on the doorknob.

       And then I looked to the side, and I’m saying Eddie, Eddie, Eddie, and he’s not
       saying anything and I see him sitting there on the sofa and he isn’t responding
       at all and I get closer and I see two shots, two holes in his chest.

       Mrs. Lucas testified that as she approached her husband, she looked out the window
and saw the Defendant’s truck driving down the road. Mrs. Lucas then called 911 to report
the shooting. The 911 recording was played for the jury, and on the recording Mrs. Lucas
is heard telling the dispatcher, “I think I see him leaving . . . [in] a silver truck. I think his
name is Stuart Gregory . . . I don’t know. I didn’t see, but I think that’s who it is.” When
asked about her equivocal statement to the 911 dispatcher identifying the Defendant, Mrs.
Lucas explained, “I guess it’s because I didn’t actually see [the Defendant] shoot [Mr.
Lucas], but I got there just so quickly and there he was.”

        She testified that on November 25, 2009, the day before the murder, she ran several
errands with Mr. Lucas, and when he opened his wallet to give her some money for the store
she saw “a lot of money in the wallet.” She explained that Mr. Lucas always carried “quite
a bit of money. . . . usually several hundred dollars.” Following the murder, Mr. Lucas’s
wallet was found on his desk with no money in it. Mrs. Lucas testified that it “definitely”
should not have been empty and that they had not spent any of the cash that she had seen in

                                               -6-
the wallet the day before. Mrs. Lucas admitted to having an affair with James Bratton from
2001 until her husband was murdered in 2009. She stated that Mr. Lucas was aware of the
affair and that she never intended to leave Mr. Lucas. She insisted that she never lied to a
member of the district attorney’s office about the affair and that she had disclosed that
information very early on in the case.

       On cross-examination, Mrs. Lucas conceded that both she and Mr. Lucas had affairs
during their marriage, but she rejected the notion that they had an open marriage. She also
acknowledged that the Defendant had spent the night at the Lucas residence with permission
on several occasions. She reiterated that her equivocal identification of the Defendant to the
911 dispatcher was simply because she “didn’t see [the Defendant] shoot [Mr. Lucas].”

        Jerry Matney lives at 407 River Oaks Drive in a home built by Eddie Lucas. He
testified that Mr. Lucas was a “household name” in New Johnsonville and had built many
of the homes in the River Oaks Drive neighborhood. He often saw Mr. Lucas while on his
daily morning walks and the two would stop and talk. On Thanksgiving morning 2009, Mr.
Matney left for his daily walk at approximately 6:30 a.m. When he walked past the Lucas
residence, he noticed a truck in the driveway that he did not recognize. He explained, “I saw
Eddie Lucas’[s] Ford truck sitting in the normal spot in his driveway, [and] directly behind
it, a few feet behind his truck, was another truck. . . . it appeared to be silver.”

        At the time of the offense, Linda Moore and her daughter, Jessica Lanier, worked at
Thompson’s One Stop in New Johnsonville, Tennessee. Ms. Moore testified that she was
high school classmates with the Defendant, and although she did not immediately recognize
him, he came into the Thompson One Stop on Thanksgiving morning 2009 at approximately
7:00 a.m. She testified that the Defendant asked for a cigarette and “mentioned that he didn’t
have any money or he didn’t have enough money to buy a pack of cigarettes.” Ms. Moore
directed him to the “regulars” in the back to ask for a cigarette, which he did. She stated that
he and one of the regulars, Tim “Catman” Gantlett, walked outside to smoke. Ms. Lanier,
who did not know the Defendant at the time, identified the Defendant in the courtroom as the
man that came into Thompson’s One Stop on Thanksgiving morning 2009. She described
him as “really tall” with a “tat[t]oo on his eye,” and said that he had a strong smell, “like a
drug smell, like marijuana or something.” She also stated that he was driving a silver Toyota
Tacoma. Ms. Lanier testified that she learned about the murder of Mr. Lucas about an hour
after the man left.

       Tim “Catman” Gantlett testified that on Thanksgiving morning 2009 he was at
Thompson’s One Stop where he was one of the “regulars” who came in to drink coffee and
talk. He stated that the Defendant, an old high school classmate, came into the store that
morning. He did not recognize the Defendant at first because it had been many years since

                                              -7-
he had seen him, but the Defendant introduced himself and things “went from there.” He
explained that the Defendant wanted a cigarette so he gave the Defendant a cigarette and the
two went outside to smoke. Mr. Gantlett said that the Defendant explained that “he had a
check or something like that and they wouldn’t cash it” so he did not have money to buy
cigarettes. He stated that while they were outside the Defendant retrieved a gun from his
truck to show Mr. Gantlett. Mr. Gantlett testified that it was a Remington 12-gauge pump
shotgun. The Defendant handed the gun to Mr. Gantlett and “wanted [him] to look at it and
act like [he] was aiming at something . . . [to] see how it handled.” Mr. Gantlett returned the
gun to the Defendant and the two talked for a little while longer. The Defendant told Mr.
Gantlett that he had “been over there [on River Oaks Drive] to see Pam and Greg [Gunn] and
Pam was a little bit sick . . . [and] Rachel [Lucas] wasn’t feeling good.” The Defendant left
the premises in his Tacoma truck and Mr. Gantlett left shortly thereafter, about 8:30 or 8:45.

         Nicole Reeves worked at Cooley Shell Station in Waverly, Tennessee in November
2009. She testified that on November 22, 2009, a man came into the store to purchase
“cigarettes and something to drink.” Ms. Reeves noticed that the man had a lot of tattoos and
explained that “me being into tat[t]oos and stuff like that we got to talking about his tat[t]oos
. . . and I told him that I did my tat[t]oos myself and he asked me to do some tat[t]oo work
on him.” The two met at her house after she got off work, and he requested that she do “a
cover-up on his ring finger of a cross, [to] cover up the name ‘Christie’ that was written in
cursive.” He then requested that she do a teardrop below his eye “in memory of a lost loved
one.” She described him as “a bit excited” but “easy to get along with.” She testified that
he paid one hundred or one hundred and twenty dollars in cash for the tattoo work. A few
nights later, the man returned and asked Ms. Reeves to do some more tattoo work for him.
She said he was “acting quite a bit more hyper and kind of angry about something.” She
declined to do any work at that time. Sometime later, the man called Ms. Reeves and
“wanted to know if [she] could . . . cover up the teardrop [she] put on his eye or put
something else there instead.” She once again declined. She was uncertain of the exact date
that the man called but stated that “[i]t wasn’t December yet.” She identified the Defendant
in the courtroom as the man that she had done the tattoo work for and identified the teardrop
on the Defendant’s face as her work.

        Stacie Edwards and her husband, Lieutenant Rob Edwards of the Humphreys County
Sheriff’s Department, live at 443 River Oaks Drive. On Thanksgiving morning 2009, Mrs.
Edwards ran past the Lucas residence at approximately 7:45 a.m. while on her daily run. She
testified that she noticed “a truck parked in the circle drive and a man standing by the door
of the truck and he threw his arm up and waved.” She described the truck as light-colored
and the man as “[a] tall man, as tall as the truck, and when he [] threw his arm up and waved
it was – it extended past the truck.” She stated that Mr. Lucas’s truck was also in the
driveway, near the garage door. She returned home at about 8:30 a.m. and began preparing

                                               -8-
dishes for the Thanksgiving meal. She explained that her husband was sleeping because he
worked the midnight shift the night before. At about 9:00 a.m., Ms. Edwards heard a
dispatch on her husband’s radio about a shooting on River Oaks Drive [70-71]. She awoke
her husband and told him about the shooting, and he “immediately got up, starting putting
his clothes on[,]” and left for the scene within five minutes. On cross-examination, Ms.
Edwards acknowledged that the person she saw in the Lucas driveway did not seem
concerned that Ms. Edwards had seen him.

       In November 2009, Pam and Greg Gunn lived at 416 River Oaks Drive. They went
to high school with the Defendant. Mrs. Gunn testified that she had known the Defendant
since 1974 and that her husband and the Defendant were best friends in high school. She
explained that they lost touch with the Defendant through the years but that when he was in
town he would stop by to see her husband. She testified that in November 2009, the
Defendant came by her home several times in the week before Thanksgiving. During one
of those visits, the Defendant told Ms. Gunn that he was going to divorce his wife, Christie,
and was going to marry Jacqueline Peek. She testified that the Defendant returned on
Monday night during the week of Thanksgiving, but he rang the doorbell and left before Mr.
Gunn could answer the door. To her knowledge, the Defendant did not come by her house
on the night before Thanksgiving.

        On Thanksgiving morning, Mrs. Gunn left her home at about 7:40 a.m. to run a few
errands. She stated that when she drove by the Lucas residence she “noticed that [the
Defendant]’s truck was in front of [their] house.” She returned to the neighborhood a little
after 8:00 a.m. and saw the Defendant’s truck in the Lucas’s driveway again, but facing the
other direction. Mrs. Gunn returned home and called her neighbor, Dawn Dodd, who lives
directly across the street from the Lucases. At approximately 8:20, while on the phone with
Mrs. Dodd, Mrs. Gunn saw the Defendant pull into her driveway and then “just turn[] around
in our driveway and [go] back out.” Mrs. Gunn testified that when she saw the Defendant
pulling into her driveway, she locked the door to her home because she thought the
Defendant’s “behavior was odd. . . . I had just gotten leery.” Mrs. Gunn stated that she did
not see where the Defendant went after he left her driveway, and opined that the Dodds have
the best vantage point to see the comings and goings in the Lucas driveway.

        Dawn and Scott Dodd lived at 419 River Oaks Drive, directly across the street from
Eddie and Rachel Lucas. Mrs Dodd testified that she can see the “whole [Lucas] house from
the front of my house,” and that from the window in by her husband’s computer desk, she
can see the Lucas’s driveway without any obstructions. Mrs. Dodd testified that on
Thanksgiving morning 2009, she saw a Toyota pickup truck in the Lucas’s driveway on the
left end of the house. She first saw the truck before 8:00 a.m., and said that she tried to call
her friend Pam Gunn because she had “been warned . . . [to] watch out for it.” She explained

                                              -9-
that she continued to watch the truck in the Lucas’s driveway “on and off and every time that
I would look out the window the truck would move from the left side of the house to the
front.” She testified that she saw a man in a chocolate brown shirt get out of the truck at one
point, and she did not see anyone at the Lucas’s house that was not associated with the truck.

       Scott Dodd testified that on Thanksgiving morning 2009, he left his house to run a few
errands and returned at approximately 8:40 a.m. He stated that when he returned home, he
saw a “four-door silver Toyota Tacoma sitting on the end of the house at the Lucas’[s] garage
doors.” He went inside his home, “milled around the house a minute and [] went and got on
[his] computer” at the computer desk from which he had a clear, unobstructed view of the
Lucas home. After several minutes, he noticed a “silver Toyota pull out of the driveway,”
which looked like the same truck he had seen parked in the Lucas driveway when he returned
home. He stated that it was “around 9:00 [a.m.]” when he saw the truck leave and within
three or four minutes he saw a police car pull up to the Lucas residence.

       Lieutenant Rob Edwards of the Humphreys County Sheriff’s Office lived at 443 River
Oaks Drive with his wife, Stacie Edwards. On November 26, 2009, Lt. Edwards worked the
midnight shift, and returned home to sleep a little after 6:00 a.m. after his shift had ended.
At approximately 9:00 a.m., Mrs. Edwards woke Lt. Edwards to inform him about a shooting
on River Oaks Drive that she had heard announced over his radio dispatch. He testified that
he immediately got out of bed and got dressed, grabbed a weapon, and drove to the address
that he had obtained from dispatch, which was the home of Eddie and Rachel Lucas. He
estimated that the address was about a tenth of a mile from his house on River Oaks Drive.

        When Lt. Edwards approached the side door of the Lucas residence, he was met by
Mrs. Lucas. He recalled that Mrs. Lucas was dressed in “sleeping attire” and appeared to be
“pretty frantic” when he arrived and told him several times that Mr. Lucas needed help. Lt.
Edwards testified that Mr. Lucas had gunshot wounds to the chest and had “tattered holes in
his shirt and then a little bit of blood protruding from that area.” Lt. Edwards checked Mr.
Lucas’s vitals and determined that “he was neither breathing [n]or had a pulse,” but noted
that his skin was “still warm to the touch.” Lt. Edwards testified that Mrs. Lucas told him
that the Defendant had shot her husband, and said that she never equivocated about the
suspect’s identity. On cross-examination, he acknowledged that his report did not include
anything about Mrs. Lucas seeing the Defendant turning the doorknob and going out the
door.

      Phillip McCay, a resident of Humphreys County, testified that on Thanksgiving
morning 2009, he planned to meet a friend named Tina Hamm at an abandoned house off




                                             -10-
Woodland Drive, which he later learned belonged to the Peek family.1 Mr. McCay testified
that he arrived prior to Ms. Hamm at approximately 8:30 a.m. Before Ms. Hamm arrived,
a man arrived driving a silver truck. Mr. McCay recalled that he heard sirens about the same
time that the man arrived on the property. Mr. McCay sent a text message to Ms. Hamm and
told her to wait because someone else was at the house.

       Mr. McCay stated that the man identified himself as “Stu Gregory” and said that he
wanted to show Mr. McCay his new shotgun. The man told Mr. McCay he wanted to check
the pattern by shooting it and then shot a block wall twice. Mr. McCay explained that it was
a pump shotgun, and that the man had to eject the first shell and load a second shell to shoot
again. He recalled that the man did not pick up the shells after shooting the gun. The man
informed Mr. McCay that the property belonged to his future mother-in-law. He wrote down
his name and number on a card and gave it to Mr. McCay, and Mr. McCay did the same.
After shooting twice, the man made sure the gun was empty and then handed the gun to Mr.
McCay to examine. Mr. McCay returned the gun and told the man he had to leave. He stated
that he left the premises first and then man got in his truck and left too.

         Mr. McCay estimated that the two stayed on the property for about fifteen minutes,
and recalled that he smelled “a strong odor of marijuana” coming from the man’s truck.
After learning of the murder of Mr. Lucas, Mr. McCay contacted the New Johnsonville Chief
of Police, Wayne Ellison, and told him about his encounter that day. He explained: “[M]y
fingerprints [were] on the gun and, you know, my name and all was there in his pickup . . .
I just thought it would be relevant to let them know that . . . he had drove up on me and that
I had had contact with him.”

       Tina Hamm testified that on November 26, 2009, she planned to meet Phillip McCay
at an abandoned house off Woodland Drive. She explained that before she arrived at the
house, Mr. McCay sent her a text message to tell her to wait because someone else was at the
property. She testified that she waited across the street from the property, and between 9:30
and 10:00 a.m. she saw Mr. McCay’s truck and another truck pulling out of the property.
She described the other truck as a “kind of silver, pewter colored truck, king cab, brand new
looking.”

       Clyde Gregory, the brother of the Defendant, was at the Kwik-N-Ezy Market getting
gas on Thanksgiving morning 2009 when he was informed about the murder of Eddie Lucas
and was told that police were looking for his brother. Mr. Gregory testified that after
learning of the murder, he immediately drove to his parents’ home, located in Waverly,

        1
         Based on testimony by Sheriff Davis, the Peek property is approximately three to four minutes from
the Lucas residence on River Oaks Drive. [XI: 838]

                                                   -11-
Tennessee.2 When he arrived he saw the Defendant’s truck pulling into the driveway. Mr.
Gregory testified that he approached his brother, asked if he was alright, and then checked
his pockets where he found two spent shotgun shells. He later turned those shells over to
Chief Daniel of the Waverly Police Department. When asked why he patted down the
Defendant, Mr. Gregory testified that the Defendant often had a pistol in his pocket so he
“wanted to make sure he didn’t have that pistol on him.” Soon after the Defendant’s arrival,
the Defendant’s mother called the police to inform them of her son’s whereabouts. When
police arrived at the Gregory home, Clyde Gregory escorted the Defendant outside to be
taken into custody. Mr. Gregory acknowledged that his brother owned a number of firearms,
including a shotgun, a deer rifle, and several pistols. He also stated that a few days before
Thanksgiving 2009, he had given the Defendant a hand full of 12-gauge shotgun shells of
different sizes.

        Jacqueline Ann Peek testified that in November 2009, she was living in Knoxville,
Tennessee and was engaged to the Defendant. She explained that the two had dated in high
school and rekindled their relationship in November 2009. She testified that one day after
getting back together, the Defendant proposed to her in front of her family. She
acknowledged that he was still married at the time but stated that she told him that she would
marry him if he divorced his wife. Following the proposal, the two decided to “get[]
everything out on the table since [they] had planned to be married” so they had a
conversation where they “confess[ed]” to one another. Ms. Peek testified that during this
conversation, she told the Defendant about her relationship with Eddie Lucas, which she
described as someone that she “partied with.” She stated that the relationship lasted for about
twenty-four years and ended in 2004. She testified that during the week of Thanksgiving
2009, the Defendant traveled to Waverly to visit his mother. On Thanksgiving Day at 1:46
a.m.,3 she received a phone call from the Defendant who told her that he was sitting in the
Gunn’s driveway after being kicked out of a local bar. During that phone call, he told her
that he loved her and would see her later that day for Thanksgiving dinner.

       David Peek, the brother of Jacqueline Ann Peek, testified that he had not seen the
Defendant in many years until the Defendant rekindled a relationship with his sister. The
Defendant came with Ms. Peek to Mr. Peek’s home in mid-November. Mr. Peek described
the Defendant as in “a very boisterous, almost euphoric mood” on that occasion. A few days


       2
         Based on testimony by Sheriff Davis, the Gregory family home in Waverly, Tennessee is
approximately twenty minutes from the Peek property in New Johnsonville, Tennessee [XI: 838].
       3
          Knoxville, Tennessee is located in the Eastern Standard Time Zone, while Humpreys County is
located in the Central Standard Time Zone; therefore, it would have been 12:46 a.m. in Humpreys County
at the time of the Defendant’s phone call to Ms. Peek.

                                                -12-
later, on November 17, 2009, the Defendant and Ms. Peek announced their engagement at
Mr. Peek’s home. Mr. Peek testified that he was a little shocked because it was “very sudden
– and, you know, very overt . . . it was kind of a commanding situation that, you know, this
is – this is what’s going to happen.” Mr. Peek stated that after the engagement he offered to
pawn the Defendant’s motorcycle for three thousand dollars because the Defendant told him
he was having difficulty pawning it. On Saturday, November 21, 2009, he gave the
Defendant three hundred dollars in cash and wrote him a check for two thousand seven
hundred dollars for the pawn.

        James Bratton, who lives in northern Virginia, testified that he has known Mrs. Lucas
since high school. The two dated for four years but parted ways in college and married other
people. They reconnected in 2001 and began a relationship. Mr. Bratton testified that on
Thanksgiving day 2009, he was northern Virginia and ate dinner at his boss’s home. He
stated that he had no animosity towards Mr. Lucas and was not involved in his death.

        Chief Deputy Joe Maples of the Humphreys County Sheriff’s Office testified that on
Thanksgiving morning 2009, a call came out over dispatch at approximately 9:00 a.m. that
informed officers of a shooting on River Oaks Drive. He immediately proceeded to the
address given and arrived at approximately 9:15 a.m., shortly after Lt. Edwards. He started
a crime log at that time to keep a record of everyone that entered the crime scene that day.
He testified that right outside of the house he “noticed a smell of . . . marijuana.” Wayne
Ellison, the New Johnsonville Chief of Police, testified that he was contacted by Chief
Deputy Maples about the murder of Eddie Lucas on Thanksgiving morning and he went to
the Lucas residence to assist in the investigation. He testified that he was later contacted by
Phillip McCay with information concerning the Defendant. The following day, November
27, 2009, he set up a meeting with John Ethridge, a criminal investigator for the District
Attorney’s Office, to take a statement from Mr. McCay. Mr. Ethridge testified that based on
Mr. McCay’s statement, he investigated the Peek property off Woodland Drive later that day.
At that location, he gathered two spent shotgun shells, pieces of a torn Gorilla Ground Blind
Tent box, and two concrete blocks from the wall that Mr. McCay indicated had been fired
upon by the Defendant.

       Humpreys County Sheriff Chris Davis was alerted of the murder of Eddie Lucas on
the morning of November 26, 2009 and was told “there was a suspect and it was Stuart
Gregory.” Sheriff Davis testified that he contacted the Defendant’s mother, Mrs. Sue
Gregory, whom he had known for a long time, and asked “that if [the Defendant] returned
home to please dial 911, that there had been an incident that we’re needing to locate him and
discuss things and matters with him about.” Mrs. Gregory contacted police soon after, and
informed them that the Defendant was at her home. Sheriff Davis contacted the Waverly
Chief of Police, David Daniel, to assist in taking the Defendant into custody. Sheriff Davis

                                             -13-
testified that after taking the Defendant into custody, he walked by the Defendant’s truck and
smelled “a strong odor of marijuana coming from the vehicle.”

        Chief Daniel of the Waverly Police Department also testified that he “immediately
noticed the smell of marijuana from the vehicle” after taking the Defendant into custody.
Chief Daniels explained that because the vehicle had been seen leaving a crime scene his
“first instinct was is there anybody else in the vehicle that could harm me or us . . . so I
looked inside the vehicle through the windows.” At that point, he noticed a shotgun lying
on the floorboard. Chief Daniels testified that he and Sheriff Davis decided to secure the
truck in the Waverly Police Department sally port, a garage area that can be completely
enclosed and has video surveillance. He stated that he called a wrecker service, put the
Defendant’s car keys inside of the truck, rolled up the windows, and watched it get rolled
onto the wrecker truck. He testified that he did not “pilfer through the vehicle or anything
like that . . . that’s the only contact I had inside the vehicle.” Two Waverly patrolmen
escorted the wrecker truck to the sally port and unloaded the Defendant’s truck into the
secured area where it was taped off to indicate that the truck was not to be touched. Chief
Daniel stated that after the Defendant and his truck were removed from the premises, he
spoke with the Gregory family. He stated that before he left, Clyde Gregory “reached over
into the trash can inside the house and pulled up two spent 12-gauge shotgun casings . . . and
gave those to me and told me that those [came] out of the [D]efendant’s jacket pocket earlier
that morning.”

        Special Agent Joe Craig of the Tennessee Bureau of Investigation was contacted on
Thanksgiving morning 2009 about the murder of Eddie Lucas. He arrived at the scene at
approximately 11:50 a.m. and entered the Lucas residence through the side door. He testified
that he “recall[ed] an odor of marijuana as [he] entered into the home.” He discovered Mr.
Lucas’s wallet on Mr. Lucas’s desk in his office and found no cash inside. He also observed
paper wadding on the floor in Mr. Lucas’s office, which he described as “what is encased in
a shotgun shell . . . . [and] will extract through the barrel as well behind the shot.” He
testified that he collected a marijuana cigarette from outside of the Lucas home to submit to
the TBI crime lab to be analyzed for DNA. He later obtained a DNA buccal swab from the
Defendant to submit to the TBI crime lab for comparison. Agent Craig testified that a green,
leafy plant material was found inside of the Defendant’s center console in his truck, which
had the “odor and texture of marijuana.” He further testified that he received cash money
from the officers at the Humphreys County Jail that was found on the Defendant at the time
of his arrest, which totaled nearly eight hundred dollars.

       Agent Craig was later recalled as a witness and testified that he found a note on a
piece of scrap paper in the Defendant’s truck. Mrs. Lucas was also recalled and identified
her husband’s signature on the scrap paper. She explained that “[w]hen we would receive

                                             -14-
mail that was blank, part of it, instead of just throwing it away, I would cut it up for scrap
paper.” She would then place the scrap paper on Mr. Lucas’s desk for his use. She believed
that the scrap paper found in the Defendant’s truck was from her husband’s desk because it
was from an insurance mailing from Saul Beard, the Lucas’s insurance agent, which she
routinely cut up for scrap paper.

        Agent Charles Hardy of the Tennessee Bureau of Investigation testified that he works
in the Nashville crime laboratory in the serology and DNA unit. In relation to this case, he
conducted the DNA analysis of the marijuana cigarette found at the Lucas residence and
compared it to the buccal swab obtained from the Defendant. He testified that DNA profile
from the cigarette matched the DNA swab from the Defendant, and emphasized that he was
“very certain” it was a match. He further explained: “When we have a match[,] . . . we’re
able to generate a statistical statement to give weight to that association. . . .[W]ith the
statistical number that was calculated on this, you would have to search about a hundred
million times over the world population, at least, to find a profile that would match.”

        Dr. Thomas Deering, a forensic medical examiner, conducted the autopsy on the
victim, Eddie Lucas. After conducting the autopsy, Dr. Deering concluded that “the cause
of death is multiple gunshot wounds and the manner of death is homicide.” He further
concluded that both gunshot wounds were “individually and corporately” fatal, and that taken
together, the victim would have lived only a few seconds. He testified that in addition to the
pellets from the shotgun shells, he also found paper wadding and a fragment of a plastic shot
cup, which indicates that the muzzle of the gun was fairly close to the body when fired. He
stated that he conducted a toxicology exam on the victim, which screens for a number of
drugs including marijuana. The toxicology report came back negative, meaning that there
were no reportable levels of any drugs in the victim’s system at the time of his death.

        Agent Alex Brodhag, a firearms examiner for the Tennessee Bureau of Investigation,
testified as an expert witness regarding the ballistics evidence in this case. He conducted a
firearms examination on the evidence collected in the case and generated a ballistics report
of his findings. He testified that he tested the shotgun recovered from the Defendant’s truck
and that it was working properly. He demonstrated for the jury how to fire multiple shots
from the gun and explained that after firing the gun, the spent shell would not eject
automatically. He explained, “it would be necessary to bring the fore-end back, that ejects
the spent or fired shotshell, then bringing the fore-end back then forward will take a new shot
shell out of the magazine tube, load it into the chamber and it’s ready to fire again.”

        Agent Broghag further testified that he conducted a test on the four 12-gauge shotgun
shells recovered in this case to determine if they had been fired from the Defendant’s gun.
The shells recovered included two shells labeled “kitchen trash,” which were handed over

                                             -15-
to police from Clyde Gregory at the Gregory family home, and two shells recovered from the
Peek property off Woodland Drive. After testing the shells, he concluded that both sets of
shells had been fired from the Defendant’s gun. He also testified that the shot size of the
“kitchen trash” shells was No. 6, while the shot size of the Woodland Drive shells varied,
with one being No. 6 and the other being No. 7 ½. All four shells were manufactured by
Winchester.

        Agent Broghag also received several pieces of evidence from the medical examiner
that were removed from Mr. Lucas’s body, including two fired shots sleeves, a fired fiber
filler shot wad, a fired overpowder wad, and thirty-four fired shot pellets. He testified that
these items were “consistent with a 12-gauge [shotgun],” and the pellets were “consistent in
size with No. 6 shot.” He also received several pieces of clothing worn by the victim during
the murder in order to conduct a “muzzle-to-garment distance determination” test. Based on
that test, he concluded that shot “A” was likely fired from a distance “greater than [nine] feet
but less than [fifteen] feet,” and shot “B” was fired from a distance “greater than [five] feet
but less than [twelve] feet.” 4

        On cross-examination, Agent Brodhag conceded that he based his opinion regarding
the size of the shot on the printed number on the shell and that shells can be reloaded with
different size shot. He also acknowledged that he could not say that the pellets recovered
from Mr. Lucas’s body were fired from the Defendant’s shotgun. On redirect, Agent
Brodhag further testified that it is sometimes possible to tell whether a fired shot has been
reloaded because there may be additional markings on the surface from previous firings, and
in this case, there was nothing to indicate that the shells he examined had been reloaded.

        Following the conclusion of the State’s evidence, the Defendant informed the trial
court that he did not wish to testify, and the defense rested its case. Based upon the evidence
presented, the jury convicted the Defendant on all three counts. Following the denial of his
motion for a new trial, this timely appeal followed.

                                            ANALYSIS

       On appeal, the Defendant argues that (1) the evidence is insufficient to sustain his
convictions, (2) the trial court erred when it refused to recuse itself, and (3) the trial court
erred in denying his motion to suppress evidence. The State responds that the evidence is
sufficient to support the Defendant’s convictions on all three counts. Additionally, the State
contends that the trial did not abuse its discretion in denying the Defendant’s motion to

       4
           Shot “A” and shot “B” do not indicate which shot was fired first, but rather are just used to
differentiate between the two gunshot wounds suffered by the victim.

                                                 -16-
recuse, asserting that the court’s comments at the close of the motion to suppress hearing
were based upon the evidence presented, not personal bias. Finally, the State maintains that
the trial court properly denied the Defendant’s motion to suppress because the search of the
truck was justified by probable cause whether it took place at the Gregory residence or the
Waverly Police Department. Upon review, we agree with the State.

        I. Sufficiency of the Evidence. The State, on appeal, is entitled to the strongest
legitimate view of the evidence and all reasonable inferences which may be drawn from that
evidence. State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997). When a defendant challenges
the sufficiency of the evidence, the standard of review applied by this Court is “whether, after
reviewing the evidence in the light most favorable to the prosecution, any rational trier of fact
could have found the essential elements of the crime beyond a reasonable doubt.” Jackson
v. Virginia, 443 U.S. 307, 319 (1979). Similarly, Rule 13(e) of the Tennessee Rules of
Appellate Procedure states, “Findings of guilt in criminal actions whether by the trial court
or jury shall be set aside if the evidence is insufficient to support a finding by the trier of fact
of guilt beyond a reasonable doubt.” Guilt may be found beyond a reasonable doubt in a case
where there is direct evidence, circumstantial evidence, or a combination of the two. State
v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App. 1990) (citing State v. Brown, 551
S.W.2d 329, 331 (Tenn. 1977)); Farmer v. State, 343 S.W.2d 895, 897 (Tenn. 1961)).

        The trier of fact must evaluate the credibility of the witnesses, determine the weight
given to witnesses’ testimony, and reconcile all conflicts in the evidence. State v. Odom, 928
S.W.2d 18, 23 (Tenn. 1996). When reviewing issues regarding the sufficiency of the
evidence, this Court shall not “reweigh or reevaluate the evidence.” Henley v. State, 960
S.W.2d 572, 578-79 (Tenn. 1997). This Court has often stated that “[a] guilty verdict by the
jury, approved by the trial court, accredits the testimony of the witnesses for the State and
resolves all conflicts in favor of the prosecution’s theory.” Bland, 958 S.W.2d at 659. A
guilty verdict also “removes the presumption of innocence and replaces it with a presumption
of guilt, and the defendant has the burden of illustrating why the evidence is insufficient to
support the jury’s verdict.” Id. (citing State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982)).

        “In the absence of direct evidence, a criminal offense may be established exclusively
by circumstantial evidence.” State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011) (citing
Duchac v. State, 505 S.W.2d 237, 241 (Tenn. 1973); Marable v. State, 313 S.W.2d 451, 456-
58 (Tenn. 1958)). However, “[t]he jury decides the weight to be given to circumstantial
evidence, and ‘[t]he inferences to be drawn from such evidence, and the extent to which the
circumstances are consistent with guilt and inconsistent with innocence, are questions
primarily for the jury.’” State v. Rice, 184 S.W.3d 646, 662 (Tenn. 2006) (quoting Marable,
313 S.W.2d at 457)). This Court may not substitute its inferences for those drawn by the trier
of fact in cases involving circumstantial evidence. State v. Sisk, 343 S.W.3d 60, 65 (Tenn.

                                               -17-
2011) (citing State v. Lewter, 313 S.W.3d 745, 748 (Tenn. 2010)). We note that the standard
of review “‘is the same whether the conviction is based upon direct or circumstantial
evidence.’” State v. Hanson, 279 S.W.3d 265, 275 (quoting State v. Sutton, 166 S.W.3d 686,
689 (Tenn. 2005)); State v. Carruthers, 35 S.W.3d 516, 557 (Tenn. 2000). The court in
Dorantes specifically adopted the standard for circumstantial evidence established by the
United States Supreme Court in Holland:

              Circumstantial evidence . . . is intrinsically no different from testimonial
       evidence. Admittedly, circumstantial evidence may in some cases point to a
       wholly incorrect result. Yet this is equally true of testimonial evidence. In
       both instances, a jury is asked to weigh the chances that the evidence correctly
       points to guilt against the possibility of inaccuracy or ambiguous inference.
       In both, the jury must use its experience with people and events in weighing
       the probabilities. If the jury is convinced beyond a reasonable doubt, we can
       require no more.

Dorantes, 331 S.W.3d at 380 (quoting Holland v. United States, 348 U.S. 121, 140 (1954)).

       In this case, the Defendant first asserts that the evidence is insufficient to establish the
Defendant’s identity as the perpetrator of the murder. The Defendant argues that the State’s
only direct evidence to link him to the scene of the crime is through the “questionable
testimony” of Rachel Lucas, the wife of the victim, which is insufficient to establish the
Defendant as the shooter. Additionally, the Defendant argues that circumstantial evidence
presented by the State fails to connect him to the crime or prove that he was the shooter. The
State responds that both the direct and circumstantial evidence presented establish the
Defendant as the perpetrator.

        “The identity of the perpetrator is an essential element of any crime.” State v. Robert
Wayne Pryor, No. M2003-02981-CCA-R3-CD, 2005 WL 901140, at *3 (Tenn. Crim. App.
Apr. 19, 2005) (citing State v. Thompson, 519 S.W.2d 789, 793 (Tenn. 1975)). The State
has the burden of proving “the identity of the defendant as the perpetrator beyond a
reasonable doubt.” Id. (citing State v. Sneed, 908 S.W.2d 408, 410 (Tenn. Crim. App.
1995)). The identity of the defendant as the perpetrator may be established by direct
evidence, circumstantial evidence, or a combination of the two. Thompson, 519 S.W.2d at
793. “The credible testimony of one identification witness is sufficient to support a
conviction if the witness viewed the accused under such circumstances as would permit a
positive identification to be made.” State v. Radley, 29 S.W.3d 532, 537 (Tenn. Crim. App.
1999) (citing State v. Strickland, 885 S.W.2d 85, 87-88 (Tenn. Crim. App. 1993)). The
identification of the defendant as the perpetrator is a question of fact for the jury after
considering all the relevant proof. Strickland, 885 S.W.2d at 87 (citing State v. Crawford,

                                               -18-
635 S.W.2d 704, 705 (Tenn. Crim. App. 1982)). In addition, as relevant here, this Court has
held that “the testimony of a victim, by itself, is sufficient to support a conviction.” Id.
(citing State v. Williams, 623 S.W.2d 118, 120 (Tenn. Crim. App. 1981)).

        In this case, Mrs. Lucas, who had known the Defendant for thirty years, testified that
the Defendant was at her home the night before the shooting and that she saw the Defendant
leaving her home the next morning just minutes after the shooting. During her 911 phone
call, which was played for the jury, she identified the Defendant as the man leaving her home
and said, “I think I see him leaving . . . I think his name is Stuart Gregory . . . I don’t know.
I didn’t see, but I think that’s who it is.” She explained her equivocal identification of the
Defendant as meaning that she did not actually see the Defendant shoot the victim, but she
insisted that she was certain she saw the Defendant leaving her home that morning.
Furthermore, Lt. Edwards testified that Mrs. Lucas told him the Defendant was the
perpetrator and never equivocated about his identity. In addition to Mrs. Lucas’s
identification of the Defendant, the State also presented circumstantial evidence to connect
the Defendant to the scene and establish him as the shooter. Multiple witnesses testified to
seeing the Defendant in the driveway of the Lucas home in the hours prior to the murder, and
one witness testified that he saw the Defendant’s truck leaving the Lucas property at
approximately 9:00 a.m., minutes before police arrived. Numerous witnesses also testified
to interacting with the Defendant immediately before and immediately after the murder, and
testified to seeing him with a 12-gauge shotgun.

      The State also presented expert testimony that the shotgun shells recovered from the
Defendant’s brother were fired from the Defendant’s shotgun and that the load of those shells
was consistent with the materials found in the victim’s body. There was evidence that the
DNA on a marijuana cigarette found outside of the Lucas home matched the Defendant’s
DNA, and multiple witnesses testified that the Defendant’s truck had a strong odor of
marijuana on the morning of the murder. Finally, the State established that the Defendant
had a motive to kill the victim because the victim had been the long-time boyfriend of the
Defendant’s fiancée.

         Based on our review of the record, affording the State the strongest legitimate view
of the evidence and reasonable inferences that may be drawn therefrom, we conclude that a
rational trier of fact could have found that the Defendant was the perpetrator of the crimes
beyond a reasonable doubt. See Rice, 184 S.W.3d. at 662. The variations in Mrs. Lucas’s
trial testimony and her original statements to police were fully presented to the jury, and the
jury resolved any conflicts in the evidence with their verdict. Moreover, the State presented
ample circumstantial evidence from which a rational juror could have drawn the inference
that the Defendant was the perpetrator, as was their prerogative. The jury was “asked to
weigh the chances that the evidence correctly points to guilt against the possibility of

                                              -19-
inaccuracy or ambiguous inference,” and was convinced beyond a reasonable doubt as to the
Defendant’s guilt. See Dorantes, 331 S.W.3d at 380. On review, we will not substitute our
own inferences for those drawn by the jury. See Sisk, 343 S.W.3d at 65 (Tenn. 2011).
Accordingly, the Defendant is not entitled to relief.

       The Defendant next asserts that the evidence is insufficient to sustain his conviction
for aggravated robbery because there was no proof that the Defendant took money from the
victim, an essential element of aggravated robbery. As such, the Defendant contends that the
evidence is likewise insufficient to sustain his conviction for felony murder. We disagree.
Although the evidence presented by the State to establish that the Defendant took money
from the victim was wholly circumstantial, this fact does not undermine the jury’s verdict.
Circumstantial evidence is intrinsically no different than direct evidence, and we afford it the
same level of review on appeal. Dorantes, 331 S.W.3d at 380

        Robbery is defined as the “intentional or knowing theft of property from the person
of another by violence or putting the person in fear.” T.C.A. § 39-14-401. Aggravated
robbery “is robbery as defined in § 39-13-401: (1) accomplished with a deadly weapon . . .
or (2) [w]here the victim suffers serious bodily injury.” Id. § 39-13-402. Additionally, first
degree felony murder is defined as a “killing of another committed in the perpetration of or
attempt to perpetrate any . . . robbery.” Id. § 39-13-202(a)(2). “The killing may precede,
coincide with, or follow the felony and still be considered as occurring ‘in the perpetration
of’ the felony offense, so long as there is a connection in time, place, and continuity of
action.” State v. Buggs, 995 S.W.2d 102, 106 (Tenn. 1999). However, the defendant must
intend to commit the underlying felony at the time of the killing. Id. at 107. Proof of the
intent to commit the underlying felony, and at what point it existed, is a question of fact to
be decided by the jury after consideration of all the facts and circumstances. Buggs, 995
S.W.2d at 107 (citing Hall v. State, 490 S.W.2d 495, 496 (Tenn. 1973); State v. Holland, 860
S.W.2d 53, 59 (Tenn. Crim. App. 1993)). “[A] jury may reasonably infer from a defendant’s
actions immediately after a killing that the defendant had the intent to commit the felony
prior to, or concurrent with, the killing.” Id. at 108 (citing State v. Addison, 973 S.W.2d 260,
266 (Tenn. Crim. App. 1997); State v. Johnson, 661 S.W.2d 854, 861 (Tenn. 1983); State v.
Holland, 860 S.W.2d 53, 59 (Tenn. Crim. App. 1993)).

        As previously discussed, the Defendant was placed at the scene of the crime by eye
witness testimony and DNA evidence from a marijuana cigarette found at the victim’s home.
Mrs. Lucas testified that on the night before the murder, her husband had “a lot” of money
in his wallet and that he routinely carried several hundred dollars. After the murder, Mr.
Lucas’s wallet was found on his desk completely empty. Additionally, several witnesses
testified about their interactions with the Defendant immediately before the murder at the
Thompson’s One Stop. Each recalled that the Defendant did not have enough cash to

                                              -20-
purchase his own cigarettes. However, after his arrest just a few hours later, nearly eight
hundred dollars was found on the Defendant’s person. See State v. Winters, 137 S.W.3d
641, 655 (Tenn. Crim. App. 2003) (upholding an aggravated robbery conviction based solely
on circumstantial evidence including the fact that the Defendant had no money before going
to the victim’s apartment but had cash in his hand when he returned). The victim’s cause of
death was two gunshot wounds to the chest, with circumstantial evidence that linked those
gunshot wounds to the Defendant’s shotgun. Again, the inferences drawn from this
circumstantial evidence is properly within the province of the jury, and we will not disturb
their finding on appeal. Based on this evidence, a rational juror could conclude beyond a
reasonable doubt that the Defendant shot the victim during the perpetration of a robbery,
which is sufficient to sustain a conviction for both aggravated robbery and first degree felony
murder.

        Finally, although not directly raised by the Defendant in his brief, we note that the
evidence is also sufficient to sustain his conviction for first degree premeditated murder.
Tennessee Code Annotated section 39-13-202(a)(1) defines first degree murder as “[a]
premeditated and intentional killing of another.” The existence of premeditation is a question
of fact for the jury to determine and may be inferred from the circumstances surrounding the
offense. State v. Rosa, 996 S.W.2d 833, 837 (Tenn. Crim. App. 1999) (citing Brown, 836
S.W.2d at 539). “[T]he use of a deadly weapon upon an unarmed victim; the particular
cruelty of the killing; declarations by the defendant of an intent to kill; evidence of
procurement of a weapon; preparations before the killing for concealment of the crime; and
calmness immediately after the killing” may support the existence of premeditation. State
v. Bland, 958 S.W.2d 651, 660 (Tenn. 1997) (citing Brown, 836 S.W.2d at 541-42; State v.
West, 844 S.W.2d 144, 148 (Tenn. 1992)). This Court has also noted that the jury may infer
premeditation from any planning activity by the defendant before the killing, evidence
concerning the defendant’s motive, and the nature of the killing. State v. Bordis, 905 S.W.2d
214, 222 (Tenn. Crim. App. 1995) (citation omitted).

        In this case, there is no evidence that the victim was armed at time of the murder, and
Dr. Deering, the State’s forensic expert, testified that the victim did not have any defensive
wounds to suggest that the victim fought off his attacker. Additionally, as noted by the State
in their brief, the State’s ballistics expert testified that the two gunshots into the victim’s
body were fired from different distances, and the type of shotgun used by the Defendant
required that he eject the spent shell from the chamber and load a second shell into the
chamber in order to fire a second shot. Moreover, no shells were recovered at the scene,
suggesting that the perpetrator gathered them prior to leaving. The State also presented the
testimony of Jacqueline Peek, the fiancée of the Defendant, who testified that days before the
murder she “confessed” to the Defendant about her twenty-four year relationship of partying
with the victim. From this evidence, a rational juror could infer that the Defendant took a

                                             -21-
weapon into the home of the victim with the motive and intention to kill him, shot the victim
once and then reloaded his weapon to shoot him again, and collected the spent shells prior
to leaving the victim’s home, all of which supports the existence of premeditation.

        II. Recusal of the Trial Court. The Tennessee Supreme Court has stated, “[w]hether
a judge should recuse herself or himself from a legal proceeding rests within the sound
discretion of the judge.” State v. Cannon, 254 S.W.3d 287, 307 (Tenn. 2008) (citations
omitted). An objective test is applied to determine if recusal is proper because the
appearance of bias is just as injurious to the integrity of the courts as actual bias. Id.
Therefore, recusal is warranted (1) if a judge has any doubt concerning his or her ability to
preside over a case impartially or neutrally, or (2) when a person of ordinary prudence in the
judge’s position, knowing all of the facts known to the judge, would find a reasonable basis
for questioning the judge’s impartiality. Id. However, “[n]ot every bias, partiality, or
prejudice merits recusal. To disqualify, prejudice must be of a personal character, directed
at the litigant, must stem from an extrajudicial source and result in an opinion on the merits
on some basis other than what the judge learned from . . . participation in the case.” Alley
v. State, 882 S.W.2d 810, 821 (Tenn. Crim. App. 1994) (internal citations omitted).
Additionally, adverse rulings are rarely sufficient grounds to establish bias. Id. This Court
will not interfere with the trial court’s decision on appeal unless the record clearly shows an
abuse of discretion. Cannon, 254 S.W.3d at 307.

         The Defendant asserts that the trial court abused its discretion by refusing to recuse
itself, pointing to the following comments made by the court at the suppression hearing as
a basis for his motion:

       Let’s think about what we got. We know for a fact that Eddie Lucas is dead.
       We have at least probable cause, if not almost a sure thing, that the killer was
       Stuart Gregory. He was identified. And apparently, not only did law
       enforcement know it, was pretty sure about it, apparently half of New
       Johnsonville knew it and was pretty sure about it.

The Defendant maintains that these comments call into question the court’s ability to remain
impartial and act as a Thirteenth Juror as required by law. The State responds the court’s
comments were based upon the evidence presented rather than any personal bias, and that the
record is void of any indication that the trial court was unable to act as an impartial judge.

        Considering these comments in context and the record as a whole, we cannot conclude
that the trial court abused its discretion. In denying the Defendant’s oral motion to recuse,
the trial court reasoned that “the law requires at a motion to suppress or any other motions
that the court make findings of fact and state its conclusions,” and therefore its comments

                                             -22-
were justified and did not warrant recusal. We agree with the trial court’s rationale. At the
suppressing hearing, the trial court was tasked with considering the evidence presented and
determining whether probable cause existed to justify the search of the Defendant’s truck.
The Defendant does not suggest nor does the record reflect that the court based its ruling on
some other basis outside of the evidence presented. Rather, the trial court’s comments
appear to be solely “motivated by evidence damaging to [the Defendant], not by the court’s
bias or prejudice against [the Defendant].” See Sizemore v. Sizemore, No. E2006-01456-
COA-R3-CV, 2007 WL 2198358, at *9 (Tenn. Ct. App. July 20, 2007). The court had a
duty to weigh the evidence and make a ruling accordingly. We cannot conclude that simply
because it found the evidence presented to establish more than mere probable cause, but
“almost a sure thing,” that the trial court demonstrated actual bias or the appearance of
partiality. The Defendant is unable to articulate any other actions or comments by the trial
court that were improper, evinced bias, or improperly influenced the jury. Therefore, we
conclude that the trial court did not abuse its discretion and the Defendant is not entitled to
relief.

       III. Motion to Suppress Evidence. An appellate court may consider the proof
presented at the suppression hearing and the trial when determining whether the trial court
properly denied a motion to suppress. State v. Henning, 975 S.W.2d 290, 299 (Tenn. 1998).
It is well-established that “a trial court’s findings of fact in a suppression hearing will be
upheld unless the evidence preponderates otherwise.” State v. Odom, 928 S.W.2d 18, 23
(Tenn. 1996). The Tennessee Supreme Court explained this standard in Odom:

               Questions of credibility of the witnesses, the weight and value of the
       evidence, and resolution of conflicts in the evidence are matters entrusted to
       the trial judge as the trier of fact. The party prevailing in the trial court is
       entitled to the strongest legitimate view of the evidence adduced at the
       suppression hearing as well as all reasonable and legitimate inferences that
       may be drawn from that evidence. So long as the greater weight of the
       evidence supports the trial court’s findings, those findings shall be upheld.

Id. However, this Court’s review of a trial court’s application of the law to the facts is de
novo with no presumption of correctness. State v. Walton, 41 S.W.3d 75, 81 (Tenn. 2001);
(citing State v. Crutcher, 989 S.W.2d 295, 299 (Tenn. 1999); State v. Yeargan, 958 S.W.2d
626, 629 (Tenn. 1997)). The defendant bears the burden of showing that the evidence
preponderates against the trial court’s findings. Odom, 928 S.W.2d at 23; Yeargan, 958
S.W.2d at 629.

      Here, the Defendant argues that the trial court improperly denied his motion to
suppress evidence obtained as a result of the search of his truck. The Defendant’s argument

                                             -23-
is two-fold: (1) the vehicle was searched prior to the issuance of a search warrant, and (2)
after a search warrant was issued, the affidavit in support thereof was insufficient to establish
probable cause. The State responds that the trial court properly denied the motion to suppress
whether it was searched at the Gregory residence or the Waverly Police Department because
officers had probable cause to believe that evidence of a crime would be found, which
justified the search pursuant to the automobile exception.

       The Fourth Amendment to the United States Constitution and Article 1, Section 7 of
the Tennessee Constitution protect against unreasonable searches and seizures. “[U]nder
both the federal and state constitutions, a warrantless search or seizure is presumed
unreasonable, and evidence discovered as a result thereof is subject to suppression unless the
State demonstrates that the search or seizure was conducted pursuant to one of the narrowly
defined exceptions to the warrant requirement.” Yeargan, 958 S.W.2d at 629 (citing
Coolidge v. New Hampshire, 403 U.S. 443, 454-55 (1971); State v. Bartram, 925 S.W.2d
227, 229-30 (Tenn. 1996)). One such exception is the automobile exception, which the
Tennessee Supreme Court recently addressed in State v. Saine, 297 S.W.3d 199, 207 (Tenn.
2009):

       The “automobile exception” to the warrant requirement permits an officer to
       search an automobile if the officer has probable cause to believe that the
       automobile contains contraband. Carroll v. United States, 267 U.S. 132, 149
       (1925). The rationale for the automobile exception is two-fold. Pennsylvania
       v. Labron, 518 U.S. 938, 940 (1996); California v. Carney, 471 U.S. 386, 392-
       93 (1985). First, it is often impractical for officers to obtain search warrants
       in light of the inherent mobility of automobiles. Carney, 471 U.S. at 393.
       Second, individuals have a reduced expectation of privacy in their
       automobiles. Id. If the officer has probable cause to believe that the
       automobile contains contraband, the officer may either seize the automobile
       and then obtain a warrant or search the automobile immediately. Chambers v.
       Maroney, 399 U.S. 42, 52 (1970). “Given probable cause to search, either
       course is reasonable under the Fourth Amendment.’” Id.

Moreover, this Court has recently concluded that “[n]either the federal nor the state
constitution requires the existence of exigent circumstances for the automobile exception to
apply.” State v. Carrie Lynn Ronewicks, No. W2011-01332-CCA-R3-CD, 2012 WL
6719646, at *17 (Tenn. Crim. App. Dec. 26, 2012). Probable cause, without more, is
sufficient to justify the search. Saine, 297 S.W.3d at 207.

        In the present case, the trial court concluded that officers had “double probable cause”
to justify the warrantless search of the truck based upon the evidence of its involvement in

                                              -24-
a murder and based upon the officer’s testimony of the strong odor of marijuana coming from
the truck. The court also concluded that the affidavit supporting the search warrant “clearly
establishes probable cause for the search.” After a thorough review of the record, we
conclude that the evidence does not preponderate against the trial court’s findings.

        Although conflicting testimony was offered at the hearing as to whether the officers
searched the truck at the scene or searched it later at the Waverly Police Department after
obtaining the warrant, the trial court concluded that the search was justified because officers
had probable cause “right then” to search the truck at the Gregory home. Chief Daniel and
Sheriff Davis were both informed that the Defendant was a suspect in a homicide
investigation and that his truck was seen leaving the scene of the crime earlier that morning.
When they arrived at the Gregory home, they saw the Defendant’s truck parked in the
driveway with the driver side window rolled down. Both men testified that they smelled a
strong odor of marijuana coming from the truck as they approached it, and that once they
looked inside of the truck through the windows they saw a shotgun lying in plain view. We
agree with the trial court that the officers had probable cause at that moment to search the
vehicle without a warrant. Whether officers searched it at the Gregory house or searched it
later at the police department is of no moment because “the justification to conduct a
warrantless search does not vanish once the car has been immobilized.” Michigan v.
Thomas, 458 U.S. 259, 261 (1982); see also, Texas v. White, 423 U.S. 67, 68 (1975)
(emphasizing that Chambers held “that police officers with probable cause to search an
automobile at the scene where it was stopped could constitutionally do so later at the station
house without first obtaining a warrant.”); Carrie Lynn Ronewicks, 2012 WL 6719646, at
*20 (concluding that once the officer had probable cause to believe that the defendant’s
vehicle contained contraband, “the officer was free to search the van immediately [pursuant
to the automobile exception] or have it towed and searched later pursuant to either a search
warrant or . . . the inventory search exception.”).

        The Defendant relies upon Arizona v. Gant, 566 U.S. 332, 351 (2009), which holds
that “[p]olice may search a vehicle incident to a recent occupant’s arrest only if the arrestee
is within reaching distance of the passenger compartment at the time of the search or it is
reasonable to believe that the vehicle contains evidence of the offense of arrest.” The
Defendant’s reliance upon Gant, however, is misplaced as Gant’s holding implicates a wholly
separate exception to the warrant requirement: search incident to arrest. Here, the State does
not claim and the trial court did not find that the search of the Defendant’s car was justified
pursuant to a valid search incident to arrest. Rather, the court specifically held that the search
was justified because officers had probable cause to search the vehicle at the scene, which
implicates the automobile exception. See Chambers, 299 U.S. at 49 (citing Carroll, 267 U.S.
at 158-59) (noting that the search of an automobile based upon probable cause “proceeds on
a theory wholly different from that justifying the search incident to an arrest.”); see also,

                                               -25-
Leveye, 796 S.W.2d at 949 (upholding the search of a defendant’s car after his arrest
pursuant to the automobile exception where the car was parked in a truck stop lot
approximately 75 yards from the place where the defendant was arrested).

       Regarding the validity of the search warrant, the Defendant has failed to sufficiently
support his claim with argument, citations to authority, or references to the record.
Therefore, we deem this issue waived. See Tenn. Ct. Crim. App. R. 10(b) (“Issues which are
not supported by argument, citation to authorities, or appropriate references to the record will
be treated as waived in this [C]ourt.”). In any event, the Defendant is not entitled to relief
on this issue because the search of the Defendant’s truck was justified by the automobile
exception.

                                       CONCLUSION

         Based upon the foregoing reasoning and authority, we affirm the judgments of the trial
court.

                                                     ___________________________________
                                                     CAMILLE R. McMULLEN, JUDGE




                                              -26-